NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KEVIN LENARD WASHINGTON,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-1518
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Manatee County; Philip J. Federico,
Judge.

Howard L. Dimmig, II, Public Defender,
and Stephania A. Gournaris, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.